DETAILED ACTION
This action is responsive to the Amendments and Remarks received 02/02/2021 in which no claims are cancelled, claims 1, 7, 10, 15, and 18 are amended, and no claims are added as new claims.
Response to Arguments
In view of the amendment to claim 1, the objection of claim 1 is withdrawn.  Remarks, 6.
On page 7 of the Remarks, Applicant contends the prior art is deficient for failing to teach a number of recited features of the claims.  However, it is not clear the arguments present any particular argument against the cited teachings of Rapaka.  Instead, most of the arguments appear to repeat the recited features of the claims with a general assertion that the prior art does not teach the listed features without further detail.  A “mere recitation of the claim elements and a naked assertion that the corresponding elements [are] not found in the prior art” is not persuasive of error.  See In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).  Therefore, for all but one argument, which is addressed next, Examiner finds the response unpersuasive of error.
On page 7 of the Remarks, Applicant appears to contend that Rapaka merely teaches calculating residual data for a prediction unit rather than for a sub-prediction unit of granularity.  Examiner disagrees.  The argument does not particularly address why the rejection’s reliance on Rapaka’s paragraph [0097] fails to teach sub-PU granularity for calculating residuals.  As Rapaka quite clearly discloses to one of ordinary skill in the art, the processes of the video encoder, including calculating a residual between a current unit and a predictor unit, can be performed at sub-PU 
Other claims are not argued separately.  Remarks, 7–8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–3, 5–13, 15–19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rapaka (US 2016/0227214 A1).
Regarding claim 1, Rapaka discloses an image encoding apparatus (Rapaka, ¶ 0099:  teaches the encoder and decoder implement complimentary processes), which is configured to perform encoding on a plurality of sub-predicting units of a predicting unit in an intra prediction manner (Rapaka, ¶ 0042: teaches sub-PUs used at the encoder for coding block vectors referencing predictor blocks residing in the same picture (this is intra prediction as Rapaka, ¶ 0004 explains)), the image encoding apparatus comprising: at least one processor configured to: determine a prediction mode of the predicting unit (Rapaka, ¶ 0081:  teaches PUs include information of the prediction mode); take a sub-predicting unit as a granularity to calculate residual information associated with the plurality of sub-predicting units of the predicting unit, respectively (Rapaka, ¶ 0082:  teaches calculating a residual between the original block and the PU; see also Rapaka, ¶ 0097:  teaching residuals for the sub-PUs); and a bit stream encoder configured to encode information associated with the prediction mode of the predicting unit and the residual information associated with the plurality of sub-predicting units into a bit steam (Rapaka, ¶ 0108:  teaches the processor selects the prediction mode for the block; Rapaka, ¶ 0109:  teaches the processor can then partition the block into sub-blocks for further processing; Rapaka, ¶ 0097:  teaching residuals for the sub-PUs; Rapaka, Fig. 2, Element 56:  illustrating the encoder produces a bit stream).
Regarding claim 2, Rapaka discloses the image encoding apparatus according to claim 1, wherein a size of a respective sub-predicting unit among the plurality of sub-predicting units of the predicting unit is predetermined (Rapaka, ¶ 0092:  teaches predefined PU sizes is prior art; Rapaka, ¶ 0047:  teaches a predetermined restriction on sub-PU size could be signaled in header information).
Regarding claim 3, Rapaka discloses the image encoding apparatus according to claim 2, wherein information on the size of the respective sub-predicting unit is contained in a sequence parameter set, a picture parameter set, or is a predetermined value (Rapaka, ¶ 0086:  teaches using header data to convey information about the encoding parameters used to encode the elements in the 
Regarding claim 5, Rapaka discloses the image encoding apparatus according to claim 1, wherein the calculation by the at least one processor comprises: calculating, for each of the plurality of sub-predicting units, a prediction image of the sub-predicting units, respectively, and calculating residual information associated with a respective sub-predicting unit based on an original image and the prediction image corresponding to the respective sub-predicting unit (Examiner notes this dependent claim is definitional only, and may not be further limiting in violation of 35 U.S.C. 112(d); In other words, if claim 1 does not mean this, but something broader, what would that broader subject matter be?; Rapaka, ¶ 0082:  teaches calculating a residual between the original block and the PU; see also Rapaka, ¶ 0097:  teaching residuals for the sub-PUs).
Regarding claim 6, Rapaka discloses the image encoding apparatus according to claim 5, wherein the image encoding apparatus further: performs an encoding operation on the residual information; performs a decoding operation on the encoded residual information; and calculates a reconstructed image of the respective sub-predicting unit based on a result of the decoding operation and the prediction image (Examiner notes this is conventional in the art; The encoder decodes the image it just encoded to use for the next prediction so that it mimics what information the decoder will have when it decodes what the encoder provides; This is to reduce “drift,” a well-known technique in the art; Rapaka, Fig. 2, Elements 62 and 64 and their corresponding path:  illustrate the reconstructed residual blocks are added 
Regarding claim 7, Rapaka discloses the image encoding apparatus according to claim 1, wherein the bit stream encoder is further configured to encode indication information into the bit stream, the indication information indicating whether the predicting unit is divided into the plurality of sub-predicting units (Rapaka, ¶ 0098:  teaches whether or not PU sub-division is enabled using a syntax element; Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level).
Regarding claim 8, Rapaka discloses the image encoding apparatus according to claim 7, wherein the indication information is identification of one bit (Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level).
Regarding claim 9, Rapaka discloses the image encoding apparatus according to claim 7, wherein a granularity of the indication information is of a predicting unit level, or a coding unit level, or a slice level, or an image level, or a sequence level (Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level; Examiner notes any level of granularity is obvious to the skilled artisan per se, and as evidenced by this claim).
Regarding claim 10, Rapaka discloses an image decoding apparatus, which is configured to perform decoding on a plurality of sub-predicting units of a predicting unit in an intra prediction manner, the image decoding apparatus comprising: at least one processor configured to: obtain information associated with a prediction mode of the predicting unit and residual information associated with the plurality of sub-predicting units of the predicting unit from a bit stream, and take a sub-predicting unit as a granularity to calculate reconstructed images of the plurality of sub-predicting units, respectively, according to the prediction mode of the predicting unit and the residual information corresponding to the plurality of sub-predicting units (Rapaka, ¶ 0099:  teaches the encoder and decoder implement complimentary processes; see treatment of claim 1).
Regarding claim 11, Rapaka discloses the image decoding apparatus according to claim 10, wherein the calculation of the reconstructed images comprises: calculating, for each of the plurality of sub-predicting units, a prediction image of the sub-predicting units, respectively (Rapaka, ¶ 0082:  teaches calculating a residual between the original block and the PU; see also Rapaka, ¶ 0097:  teaching residuals for the sub-PUs); performing a decoding operation on the residual information associated with the sub-predicting units; and calculating a reconstructed image of a respective sub-predicting unit based on a result of the decoding operation and the prediction image 
Claim 12 lists the same elements as claim 2, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 13 lists the same elements as claim 3, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 15 lists the same elements as claim 7, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 16 lists the same elements as claim 8, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 17 lists the same elements as claim 9, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Regarding claim 18, Rapaka discloses the image decoding apparatus according to claim 15, wherein the image reconstructing portion is further configured to calculate a reconstructed image of the predicting unit according to the predication mode and residual information associated with the predicting unit (Rapaka, ¶ 0004:  teaches blocks are encoded and decoded by encoding a prediction mode and residual data; Rapaka, Fig. 3:  illustrates the decoding process reconstructing video by adding decoded residual blocks to predictions) when the indication information indicates that the predicting unit is not divided into the plurality of sub-predicting units (Rapaka, ¶ 0098:  teaches whether or not PU sub-division is enabled using a syntax element; Rapaka, ¶ 0164:  teaches the syntax element is a flag, i.e. one bit, e.g. sub_pu_present, at the PU level).
Claim 19 lists the same elements as claims 1 and/or 10.  Therefore, the rationale for the rejection of claims 1 and/or 10 applies to the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka and Tan et al., “On Residual Quad-Tree Coding in HEVC,” 2011.
Regarding claim 4, the combination of Rapaka and Tan teaches or suggests the image encoding apparatus according to claim 1, wherein the plurality of sub-predicting units of the predicting unit correspond to the same prediction mode (Rapaka, ¶ 0026:  teaches the PU is encoded using RQT, which provides information about the sub-PUs comprising the PU; Tan, Abstract:  explains, “for intra prediction units, RQT provides an efficient syntax for coding a number of sub-blocks with the same intra prediction mode.”).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements of Rapaka, with those of Tan, because both references are drawn to the same field of endeavor and because Tan really is just defining what the skilled artisan would already know about Rapaka’s teachings in e.g. paragraph [0026] regarding the use of a residual quadtree (RQT).  Therefore, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Rapaka and Tan used in this Office Action unless otherwise noted.
Claim 14 lists the same elements as claim 4, but for the decoder rather than the encoder.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramamurthy (US 2017/0208335 A1) teaches RQTs (e.g. ¶ 0023), prediction modes (e.g. ¶ 0047), reconstruction (e.g. ¶ 0060), residuals (e.g. ¶ 0087), and SPS and PPS (e.g. ¶ 0093).
Okajima (US 2017/0013270 A1) teaches prediction modes (e.g. ¶ 0006), intra-prediction subdivisions (e.g. ¶¶ 0011 and 0087), a PU having a single prediction mode (e.g. ¶ 0017), reconstruction (e.g. ¶ 0087), residuals (e.g. ¶ 0070), and SPS and PPS (e.g. ¶ 0014).
Yu (US 2016/0255359 A1) teaches RQTs (e.g. ¶¶ 0081 and 0085), prediction modes (e.g. ¶ 0084), reconstruction (e.g. ¶¶ 0013 and 0014), split flag (e.g. ¶ 0083), residuals (e.g. ¶¶ 0088 and 0093), and SPS and PPS (e.g. ¶¶ 0010 and 0087).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481